Exhibit 10.10

 

CONFIDENTIAL    Execution Copy

AMENDMENT # 1 TO AMENDED AND RESTATED

TRANSITION SERVICES, PRODUCTS AND ASSET AGREEMENT

This Amendment # 1 to Amended and Restated Transition Services, Products and
Asset Agreement (this “Amendment”) is entered into as of December 30, 2010 (the
“Amendment Effective Date”) by and among Motorola, Inc., a Delaware corporation
(“Motorola”), Iridium Holdings LLC, a Delaware limited liability company
(“Iridium Holdings”), Iridium Satellite LLC, a Delaware limited liability
company (“Iridium Satellite”), and Iridium Communications Inc., a Delaware
corporation (“Iridium Communications”). Motorola, Iridium Holdings, Iridium
Satellite and Iridium Communications are referred to collectively in this
Amendment as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, the Parties have entered into that certain Amended and Restated
Transition Services, Products and Asset Agreement dated as of September 30, 2010
(the “TSA”);

WHEREAS, Iridium Satellite, Motorola, The Boeing Company (“Boeing”) and the
United States (the “Government”) are parties to the Indemnification Contract
dated as of December 5, 2000 (the “U.S. Government Indemnification Contract”),
as amended by the Terms and Conditions for De-Orbit Postponement Modification
for Contract DCA100-01-C-3001 dated as of September 7, 2010 (the
“Indemnification Contract Amendment”);

WHEREAS, pursuant to the U.S. Government Indemnification Contract, Motorola was
required to maintain certain Aviation Products – Completed Operations Liability
Insurance (the “Policy”) and Iridium Satellite was required to pay Motorola for
the cost of such Policy as a condition to the Government providing certain
indemnities;

WHEREAS, pursuant to the TSA, Motorola agreed to maintain such Policy and
Iridium Satellite agreed to pay Motorola for the cost of such Policy;

WHEREAS, pursuant to the Indemnification Contract Amendment, the U.S. Government
Indemnification Contract was amended to permit Iridium Satellite to purchase and
maintain the Policy directly; and

WHEREAS, the Parties desire to amend the TSA to require Iridium Satellite to
purchase and maintain the Policy directly and to terminate Motorola’s obligation
with respect to purchasing and maintaining the Policy.

NOW, THEREFORE, in consideration of the mutual agreements and covenants made
herein, the Parties hereby agree as follows:

1. Terms defined in the TSA shall have the same meanings when used in this
Amendment, except as otherwise stated herein.



--------------------------------------------------------------------------------

2. Section 1.B(6) of the TSA is hereby deleted in its entirety and replaced with
the following:

“(6) upon written notice from Motorola if (i) Iridium is unable to or otherwise
fails to obtain aviation product liability insurance sufficient to protect
Motorola from potential claims, damages, obligations, costs, liabilities,
penalties or expenses in connection with the Iridium System, and (ii) the U.S.
Government, pursuant to the U.S. Government Indemnification Contract, has not
agreed to cover the amount that would otherwise have been paid by the Aviation
Policy, despite Iridium’s good faith efforts to comply with the U.S. Government
Indemnification Contract, as amended.”

3. Section 1.D of the TSA is hereby deleted in its entirety and replaced with
the following:

“D. Aviation Policy

 

  (1) Since December 11, 2000, Motorola has obtained an aviation products
insurance policy which includes policy language and is in a form required to
comply with the U.S. Government Indemnification Contract and in the amount of $1
billion per occurrence and annually (the “Existing Aviation Policy”).

 

  (2) From and after the expiration of the current term of the Existing Aviation
Policy, Iridium will obtain and maintain an aviation products insurance policy
which includes policy language and is in a form required to comply with the U.S.
Government Indemnification Contract and in the amount of $1 billion per
occurrence and annually (the “Aviation Policy”). Motorola and all of its
subsidiaries will be named as additional insureds on the Aviation Policy. Each
of Iridium Satellite, Iridium Holdings and Iridium Communications agrees to pay
the premium on the Aviation Policy, and to maintain the Aviation Policy through
the earlier completion of (x) Re-orbit and De-orbit of all Iridium System
satellites and related devices (including, but not limited to, non-functional
satellites and mass frequency simulators) and (y) the date on which Iridium
Satellite and all successor entities (directly or indirectly through their
subsidiaries, and their affiliates which operate satellite communications
systems) cease to be actively engaged in the operation of the Iridium System.
Notwithstanding the foregoing, Iridium Satellite shall not adopt any plan of
liquidation, dissolution or winding up of its business in any manner prior to
the completion of De-orbit of all Iridium System satellites and related devices
(including, but not limited to, non-functional satellites and mass frequency
simulators) unless as part of such plan Iridium Satellite transfers to Motorola
an amount equal to the premium necessary to maintain the Aviation Policy or a
similar policy for the period from the date of the liquidation, dissolution or
winding up to the date (which date shall be acceptable to Motorola in its sole
discretion) which shall be the second anniversary of completion of De-orbit of
all Iridium System satellites and related devices (including, but not limited
to, non-functional satellites and mass frequency simulators).”

 

2



--------------------------------------------------------------------------------

4. Section 1.E of the TSA is hereby deleted in its entirety and replaced with
the following:

“E. With respect to the launch of any additional Iridium System satellites after
December 11, 2000 pursuant to Section 4 of the Original Agreement, (1) Iridium
Satellite acknowledges that all such additional satellites have been included
under the Insurance Policy and will be included under the Aviation Policy and
(2) Motorola acknowledges that all such additional satellites have been included
under the Existing Aviation Policy.

5. Except as expressly set forth herein, this Amendment shall not, by
implication or otherwise, alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the TSA,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect, and shall govern the terms of the TSA as amended hereby.

6. This Amendment may be executed in any number of counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument. The signatures of the Parties to this Amendment
may be transmitted by facsimile or by email in PDF format, and such facsimile or
PDF will, for all purposes, be deemed to be the original signature of such Party
whose signature it reproduces and will be binding upon such Party.

* * * * * *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Amendment Effective Date.

 

MOTOROLA, INC. By:  

/s/ Loren S. Minkus

  Name: Loren S. Minkus   Title: Director, Portfolio Management IRIDIUM HOLDINGS
LLC By:  

/s/ Matthew J. Desch

  Name:     Title: President and Chief Executive Officer IRIDIUM SATELLITE LLC
By:  

/s/ Matthew J. Desch

  Name:     Title: President and Chief Executive Officer IRIDIUM COMMUNICATIONS
INC. By:  

/s/ Matthew J. Desch

  Name:     Title: Chief Executive Officer

Amendment # 1 to Amended and Restated Transition Services, Products and Asset
Agreement